Citation Nr: 0603400	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-33 318	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for colon problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1968 to January 1970.

2.	On January 24, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.

                       
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


